Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 05/05/2020.  Claims 1-16 are presented for examination and based on current examiner’s amendment claims 2-11 and 13-16, renumbered as 1-14 are allowed for the reasons indicated herein below.  


Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Chun-Ming Shih (Reg. No. 64,041).

The application has been amended as follows:

Replace previous claims with the following claims:

Claims: 


2. (Currently Amended) An isolated converter with high boost ratio comprising:
a transformer comprising a secondary side having a secondary side first node and a secondary side second node,
a first bridge arm having a first diode and a second diode; a cathode of the first diode coupled to a DC positive output node, an anode of the first diode coupled to a first bridge arm upper node, an anode of the second diode coupled to a DC negative output node, and a cathode of the second diode coupled to a first bridge arm lower node,
a second bridge arm having a third diode and a fourth diode; a cathode of the third diode coupled to the DC positive output node, an anode of the third diode coupled to a second bridge arm upper node, an anode of the fourth diode coupled to the DC negative output node, and a cathode of the fourth diode coupled to a second bridge arm lower node, and
a boost circuit, comprising:
	a fifth diode coupled between the first bridge arm and the secondary side second node,
	a sixth diode coupled between the second bridge arm and the secondary side first node, and
	two capacitors, including a first capacitor and a second capacitor, coupled to the secondary side first node and the secondary side second node,
wherein two ends of the first capacitor are directly connected to the secondary side first node and the first bridge arm upper node, and two ends of the second capacitor are directly connected to the secondary side second node and the second bridge arm upper node, and
wherein a cathode of the fifth diode is directly connected to the first bridge arm upper node, and an anode of the fifth diode is directly connected to the secondary side second node; a cathode of the sixth diode is directly connected to the second bridge arm upper node, and an anode of the sixth diode is directly connected to the secondary side first node.

3. (Currently Amended) An isolated converter with high boost ratio comprising:
a transformer comprising a secondary side having a secondary side first node and a secondary side second node,

a second bridge arm having a third diode and a fourth diode; a cathode of the third diode coupled to the DC positive output node, an anode of the third diode coupled to a second bridge arm upper node, an anode of the fourth diode coupled to the DC negative output node, and a cathode of the fourth diode coupled to a second bridge arm lower node, and
a boost circuit, comprising:
	a fifth diode coupled between the first bridge arm and the secondary side second node,
	a sixth diode coupled between the second bridge arm and the secondary side first node, and
	two capacitors, including a first capacitor and a second capacitor, coupled to the secondary side first node and the secondary side second node,
wherein two ends of the first capacitor are directly connected to the secondary side first node and the first bridge arm lower node, and two ends of the second capacitor are directly connected to the secondary side second node and the second bridge arm lower node, and
wherein an anode of the fifth diode is directly connected to the first bridge arm lower node, and a cathode of the fifth diode is directly connected to the secondary side second node; an anode of the sixth diode is directly connected to the second bridge arm lower node, and a cathode of the sixth diode is directly connected to the secondary side first node.

4. (Currently Amended) An isolated converter with high boost ratio comprising:
a transformer comprising a secondary side having a secondary side first node and a secondary side second node,
a first bridge arm having a first diode and a second diode; a cathode of the first diode coupled to a DC positive output node, an anode of the first diode coupled to a first bridge arm upper node, an anode of the second diode coupled to a DC negative output node, and a cathode of the second diode coupled to a first bridge arm lower node,
a second bridge arm having a third diode and a fourth diode; a cathode of the third diode coupled to the DC positive output node, an anode of the third diode coupled to a second bridge arm upper node, an anode of the fourth diode coupled to the DC negative output node, and a cathode of the fourth diode coupled to a second bridge arm lower node, and
a boost circuit, comprising:
	two fifth diodes, including an upper fifth diode and a lower fifth diode, coupled between the first bridge arm and the secondary side second node,
	two sixth diodes, including an upper sixth diode and a lower sixth diode, coupled between the second bridge arm and the secondary side first node, and
	four capacitors, including a first capacitor, a second capacitor, a third capacitor, and a fourth capacitor, coupled to the secondary side first node and the secondary side second node,
wherein two ends of the first capacitor are coupled to the secondary side first node and the first bridge arm upper node, two ends of the second capacitor are coupled to the secondary side second node and the second bridge arm upper node, two ends of the third capacitor are coupled to the secondary side first node and the first bridge arm lower node, and two ends of the fourth capacitor are coupled to the secondary side second node and the second bridge arm lower node,
wherein a cathode of the upper fifth diode is coupled to the first bridge arm upper node, and an anode of the upper fifth diode is coupled to the secondary side second node; a cathode of the upper sixth diode is coupled to the second bridge arm upper node, and an anode of the upper sixth diode is coupled to the secondary side first node, and
wherein an anode of the lower fifth diode is coupled to the first bridge arm lower node, and a cathode of the lower fifth diode is coupled to the secondary side second node; an anode of the lower sixth diode is coupled to the second bridge arm lower node, and a cathode of the lower sixth diode is coupled to the secondary side first node.

5. (Original) The isolated converter with high boost ratio in claim 2, wherein when the isolated converter operates in a first quadrant,
a main current flows through the secondary side, the second capacitor, the third diode, the DC positive output node, the DC negative output node, the second diode, and the secondary side,
a pre-charge current flows through the secondary side, the fifth diode, the first capacitor, and the secondary side.

6. (Original) The isolated converter with high boost ratio in claim 2, wherein when the isolated converter operates in a third quadrant,
a main current flows through the secondary side, the first capacitor, the first diode, the DC positive output node, the DC negative output node, the fourth diode, and the secondary side,
a pre-charge current flows through the secondary side, the sixth diode, the second capacitor, and the secondary side.

7. (Original) The isolated converter with high boost ratio in claim 3, wherein when the isolated converter operates in a first quadrant,
a main current flows through the secondary side, the third diode, the DC positive output node, the DC negative output node, the second diode, the first capacitor, and the secondary side,
a pre-charge current flows through the secondary side, the second capacitor, the sixth diode, and the secondary side.

8. (Original) The isolated converter with high boost ratio in claim 3, wherein when the isolated converter operates in a third quadrant,
a main current flows through the secondary side, the first diode, the DC positive output node, the DC negative output node, the fourth diode, the second capacitor, and the secondary side,
a pre-charge current flows through the secondary side, the first capacitor, the fifth diode, and the secondary side.

9. (Original) The isolated converter with high boost ratio in claim 4, wherein when the isolated converter operates in a first quadrant,
a main current flows through the secondary side, the second capacitor, the third diode, the DC positive output node, the DC negative output node, the second diode, the third capacitor, and the secondary side,
a first pre-charge current flows through the secondary side, the upper fifth diode, the first capacitor, and the secondary side,
a second pre-charge current flows through the secondary side, the fourth capacitor, the lower sixth diode, and the secondary side.

10. (Original) The isolated converter with high boost ratio in claim 4, wherein when the isolated converter operates in a third quadrant,
a main current flows through the secondary side, the first capacitor, the first diode, the DC positive output node, the DC negative output node, the fourth diode, the fourth capacitor, and the secondary side,
a first pre-charge current flows through the secondary side, the upper sixth diode, the second capacitor, and the secondary side,
a second pre-charge current flows through the secondary side, the third capacitor, the lower fifth diode, and the secondary side.

11. (Original) The isolated converter with high boost ratio in claim 4, wherein the secondary side further comprises a center-tapped node.

12. (Canceled) 	
		
13. (Currently Amended) An isolated converter with high boost ratio comprising:
a transformer comprising a secondary side having a secondary side first node and a secondary side second node,
a first bridge arm having a first switch and a second switch; a first end of the first switch coupled to a DC positive output node, a second end of the first switch coupled to a first bridge arm upper node, a first end of the second switch coupled to a DC negative output node, and a second end of the second switch coupled to a first bridge arm lower node,
a second bridge arm having a third switch and a fourth switch; a first end of the third switch coupled to the DC positive output node, a second end of the third switch coupled to a second bridge arm upper node, a first end of the fourth switch coupled to the DC negative output node, and a second end of the fourth switch coupled to a second bridge arm lower node, and
a boost circuit, comprising:
	a fifth switch coupled between the first bridge arm and the secondary side second node,
	at sixth switch coupled between the second bridge arm and the secondary side first node, and
	two capacitors, including a first capacitor and a second capacitor, coupled to the secondary side first node and the secondary side second node,
wherein two ends of the first capacitor are directly connected to the secondary side first node and the first bridge arm upper node, and two ends of the second capacitor are directly connected to the secondary side second node and the second bridge arm upper node, and
wherein a first end of the fifth switch is directly connected to the first bridge arm upper node, and a second end of the fifth switch is directly connected to the secondary side second node; a first end of the sixth switch is directly connected to the second bridge arm upper node, and a second end of the sixth switch is directly connected to the secondary side first node.

14. (Currently Amended)  An isolated converter with high boost ratio comprising:
a transformer comprising a secondary side having a secondary side first node and a secondary side second node,
a first bridge arm having a first switch and a second switch; a first end of the first switch coupled to a DC positive output node, a second end of the first switch coupled to a first bridge arm upper node, a first end of the second switch coupled to a DC negative output node, and a second end of the second switch coupled to a first bridge arm lower node,
a second bridge arm having a third switch and a fourth switch; a first end of the third switch coupled to the DC positive output node, a second end of the third switch coupled to a second bridge arm upper node, a first end of the fourth switch coupled to the DC negative output node, and a second end of the fourth switch coupled to a second bridge arm lower node, and
a boost circuit, comprising:
	a fifth switch coupled between the first bridge arm and the secondary side second node,
	a sixth switch coupled between the second bridge arm and the secondary side first node, and
	two capacitors, including a first capacitor and a second capacitor, coupled to the secondary side first node and the secondary side second node,
wherein two ends of the first capacitor are directly connected to the secondary side first node and the first bridge arm lower node, and two ends of the second capacitor are directly connected to the secondary side second node and the second bridge arm lower node, and
wherein a first end of the fifth switch is directly connected to the first bridge arm lower node, and a second end of the fifth switch is directly connected to the secondary side second node; a first end of the sixth switch is directly connected to the second bridge arm lower node, and a second end of the sixth switch is directly connected to the secondary side first node.

15. (Currently Amended) An isolated converter with high boost ratio comprising:
a transformer comprising a secondary side having a secondary side first node and a secondary side second node,
a first bridge arm having a first switch and a second switch; a first end of the first switch coupled to a DC positive output node, a second end of the first switch coupled to a first bridge arm upper node, a first end of the second switch coupled to a DC negative output node, and a second end of the second switch coupled to a first bridge arm lower node,
a second bridge arm having a third switch and a fourth switch; a first end of the third switch coupled to the DC positive output node, a second end of the third switch coupled to a second bridge arm upper node, a first end of the fourth switch coupled to the DC negative output node, and a second end of the fourth switch coupled to a second bridge arm lower node, and
a boost circuit, comprising:
	two fifth switches, including an upper fifth switch and a lower fifth switch; coupled between the first bridge arm and the secondary side second node,
	two sixth switches, including an upper sixth switch and a lower sixth switch, coupled between the second bridge arm and the secondary side first node, and
	four capacitors, including a first capacitor, a second capacitor, a third capacitor, and a fourth capacitor, coupled to the secondary side first node and the secondary side second node,
wherein two ends of the first capacitor are coupled to the secondary side first node and the first bridge arm upper node, two ends of the second capacitor are coupled to the secondary side second node and the second bridge arm upper node, two ends of the third capacitor are coupled to the secondary side first node and the first bridge arm lower node, and two ends of the fourth capacitor are coupled to the secondary side second node and the second bridge arm lower node,
wherein a first end of the upper fifth switch is coupled to the first bridge arm upper node, and a second end of the upper fifth switch is coupled to the secondary side second node; a first end of the upper sixth switch is coupled to the second bridge arm upper node, and a second end of the upper sixth switch is coupled to the secondary side first node, and
wherein a first end of the lower fifth switch is coupled to the first bridge arm lower node, and a second end of the lower fifth switch is coupled to the secondary side second node; a first end of the lower sixth switch is coupled to the second bridge arm lower node, and a second end of the lower sixth switch is coupled to the secondary side first node.

16. (Original) The isolated converter with high boost ratio in claim 15, wherein the secondary side further comprises a center-tapped node.



Reasons for allowance
4.	Claims 2-11 and 13-16, renumbered as 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 2 and 5-6, renumbered as 1-3; prior art fails to disclose or suggest “An isolated converter with high boost ratio comprising: a transformer comprising a secondary side having a secondary side first node and a secondary side second node, a first bridge arm having a first diode and a second diode; a cathode of the first diode coupled to a DC positive output node, an anode of the first diode coupled to a first bridge arm upper node, an anode of the second diode coupled to a DC negative output node, and a cathode of the second diode coupled to a first bridge arm lower node, a second bridge arm having a third diode and a fourth diode; a cathode of the third diode coupled to the DC positive output node, an anode of the third diode coupled to a second bridge arm upper node, an anode of the fourth diode coupled to the DC negative output node, and a cathode of the fourth diode coupled to a second bridge arm lower node, and a boost circuit, comprising: a fifth diode coupled between the first bridge arm and the secondary side second node, a sixth diode coupled between the second bridge arm and the secondary side first node, and two capacitors, including a first capacitor and a second capacitor, coupled to the secondary side first node and the secondary side second node, wherein two ends of the first capacitor are directly connected to the secondary side first node and the first bridge arm upper node, and two ends of the second capacitor are directly connected to the secondary side second node and the second bridge arm upper node, and wherein a cathode of the fifth diode is directly connected to the first bridge arm upper node, and an anode of the fifth diode is directly connected to the secondary side second node; a cathode of the sixth diode is directly connected to the second bridge arm upper node, and an anode of the sixth diode is directly connected to the secondary side first node”. As recited in claims 2 and 5-6, renumbered as 1-3.

Claims 3 and 7-8, renumbered as 4-6; prior art fails to disclose or suggest “An isolated converter with high boost ratio comprising: a transformer comprising a secondary side having a secondary side first node and a secondary side second node, a first bridge arm having a first diode and a second diode; a cathode of the first diode coupled to a DC positive output node, an anode of the first diode coupled to a first bridge arm upper node, an anode of the second diode coupled to a DC negative output node, and a cathode of the second diode coupled to a first bridge arm lower node, a second bridge arm having a third diode and a fourth diode; a cathode of the third diode coupled to the DC positive output node, an anode of the third diode coupled to a second bridge arm upper node, an anode of the fourth diode coupled to the DC negative output node, and a cathode of the fourth diode coupled to a second bridge arm lower node, and a boost circuit, comprising: a fifth diode coupled between the first bridge arm and the secondary side second node, a sixth diode coupled between the second bridge arm and the secondary side first node, and two capacitors, including a first capacitor and a second capacitor, coupled to the secondary side first node and the secondary side second node, wherein two ends of the first capacitor are directly connected to the secondary side first node and the first bridge arm lower node, and two ends of the second capacitor are directly connected to the secondary side second node and the second bridge arm lower node, and wherein an anode of the fifth diode is directly connected to the first bridge arm lower node, and a cathode of the fifth diode is directly connected to the secondary side second node; an anode of the sixth diode is directly connected to the second bridge arm lower node, and a cathode of the sixth diode is directly connected to the secondary side first node”. As recited in claims 3 and 7-8, renumbered as 4-6.

Claims 4 and 9-11, renumbered as 7-10; prior art fails to disclose or suggest “An isolated converter with high boost ratio comprising: a transformer comprising a secondary side having a secondary side first node and a secondary side second node, a first bridge arm having a first diode and a second diode; a cathode of the first diode coupled to a DC positive output node, an anode of the first diode coupled to a first bridge arm upper node, an anode of the second diode coupled to a DC negative output node, and a cathode of the second diode coupled to a first bridge arm lower node, a second bridge arm having a third diode and a fourth diode; a cathode of the third diode coupled to the DC positive output node, an anode of the third diode coupled to a second bridge arm upper node, an anode of the fourth diode coupled to the DC negative output node, and a cathode of the fourth diode coupled to a second bridge arm lower node, and a boost circuit, comprising: two fifth diodes, including an upper fifth diode and a lower fifth diode, coupled between the first bridge arm and the secondary side second node, two sixth diodes, including an upper sixth diode and a lower sixth diode, coupled between the second bridge arm and the secondary side first node, and four capacitors, including a first capacitor, a second capacitor, a third capacitor, and a fourth capacitor, coupled to the secondary side first node and the secondary side second node, wherein two ends of the first capacitor are coupled to the secondary side first node and the first bridge arm upper node, two ends of the second capacitor are coupled to the secondary side second node and the second bridge arm upper node, two ends of the third capacitor are coupled to the secondary side first node and the first bridge arm lower node, and two ends of the fourth capacitor are coupled to the secondary side second node and the second bridge arm lower node, wherein a cathode of the upper fifth diode is coupled to the first bridge arm upper node, and an anode of the upper fifth diode is coupled to the secondary side second node; a cathode of the upper sixth diode is coupled to the second bridge arm upper node, and an anode of the upper sixth diode is coupled to the secondary side first node, and wherein an anode of the lower fifth diode is coupled to the first bridge arm lower node, and a cathode of the lower fifth diode is coupled to the secondary side second node; an anode of the lower sixth diode is coupled to the second bridge arm lower node, and a cathode of the lower sixth diode is coupled to the secondary side first node”. As recited in claims 4 and 9-11, renumbered as 7-10.

Claim 13, renumbered as 11; prior art fails to disclose or suggest “An isolated converter with high boost ratio comprising: a transformer comprising a secondary side having a secondary side first node and a secondary side second node, a first bridge arm having a first switch and a second switch; a first end of the first switch coupled to a DC positive output node, a second end of the first switch coupled to a first bridge arm upper node, a first end of the second switch coupled to a DC negative output node, and a second end of the second switch coupled to a first bridge arm lower node, a second bridge arm having a third switch and a fourth switch; a first end of the third switch coupled to the DC positive output node, a second end of the third switch coupled to a second bridge arm upper node, a first end of the fourth switch coupled to the DC negative output node, and a second end of the fourth switch coupled to a second bridge arm lower node, and a boost circuit, comprising: a fifth switch coupled between the first bridge arm and the secondary side second node, at sixth switch coupled between the second bridge arm and the secondary side first node, and two capacitors, including a first capacitor and a second capacitor, coupled to the secondary side first node and the secondary side second node, wherein two ends of the first capacitor are directly connected to the secondary side first node and the first bridge arm upper node, and two ends of the second capacitor are directly connected to the secondary side second node and the second bridge arm upper node, and wherein a first end of the fifth switch is directly connected to the first bridge arm upper node, and a second end of the fifth switch is directly connected to the secondary side second node; a first end of the sixth switch is directly connected to the second bridge arm upper node, and a second end of the sixth switch is directly connected to the secondary side first node”. As recited in claims 13, renumbered as 11.

Claim 14, renumbered as 12; prior art fails to disclose or suggest “An isolated converter with high boost ratio comprising: a transformer comprising a secondary side having a secondary side first node and a secondary side second node, a first bridge arm having a first switch and a second switch; a first end of the first switch coupled to a DC positive output node, a second end of the first switch coupled to a first bridge arm upper node, a first end of the second switch coupled to a DC negative output node, and a second end of the second switch coupled to a first bridge arm lower node, a second bridge arm having a third switch and a fourth switch; a first end of the third switch coupled to the DC positive output node, a second end of the third switch coupled to a second bridge arm upper node, a first end of the fourth switch coupled to the DC negative output node, and a second end of the fourth switch coupled to a second bridge arm lower node, and a boost circuit, comprising: a fifth switch coupled between the first bridge arm and the secondary side second node, a sixth switch coupled between the second bridge arm and the secondary side first node, and two capacitors, including a first capacitor and a second capacitor, coupled to the secondary side first node and the secondary side second node, wherein two ends of the first capacitor are directly connected to the secondary side first node and the first bridge arm lower node, and two ends of the second capacitor are directly connected to the secondary side second node and the second bridge arm lower node, and wherein a first end of the fifth switch is directly connected to the first bridge arm lower node, and a second end of the fifth switch is directly connected to the secondary side second node; a first end of the sixth switch is directly connected to the second bridge arm lower node, and a second end of the sixth switch is directly connected to the secondary side first node”. As recited in claims 14, renumbered as 12.

Claims 15-16, renumbered as 13-14; prior art fails to disclose or suggest “An isolated converter with high boost ratio comprising: a transformer comprising a secondary side having a secondary side first node and a secondary side second node, a first bridge arm having a first switch and a second switch; a first end of the first switch coupled to a DC positive output node, a second end of the first switch coupled to a first bridge arm upper node, a first end of the second switch coupled to a DC negative output node, and a second end of the second switch coupled to a first bridge arm lower node, a second bridge arm having a third switch and a fourth switch; a first end of the third switch coupled to the DC positive output node, a second end of the third switch coupled to a second bridge arm upper node, a first end of the fourth switch coupled to the DC negative output node, and a second end of the fourth switch coupled to a second bridge arm lower node, and a boost circuit, comprising: two fifth switches, including an upper fifth switch and a lower fifth switch; coupled between the first bridge arm and the secondary side second node, two sixth switches, including an upper sixth switch and a lower sixth switch, coupled between the second bridge arm and the secondary side first node, and four capacitors, including a first capacitor, a second capacitor, a third capacitor, and a fourth capacitor, coupled to the secondary side first node and the secondary side second node, wherein two ends of the first capacitor are coupled to the secondary side first node and the first bridge arm upper node, two ends of the second capacitor are coupled to the secondary side second node and the second bridge arm upper node, two ends of the third capacitor are coupled to the secondary side first node and the first bridge arm lower node, and two ends of the fourth capacitor are coupled to the secondary side second node and the second bridge arm lower node, wherein a first end of the upper fifth switch is coupled to the first bridge arm upper node, and a second end of the upper fifth switch is coupled to the secondary side second node; a first end of the upper sixth switch is coupled to the second bridge arm upper node, and a second end of the upper sixth switch is coupled to the secondary side first node, and wherein a first end of the lower fifth switch is coupled to the first bridge arm lower node, and a second end of the lower fifth switch is coupled to the secondary side second node; a first end of the lower sixth switch is coupled to the second bridge arm lower node, and a second end of the lower sixth switch is coupled to the secondary side first node”. As recited in claims 15-16, renumbered as 13-14.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839